Examiner’s Comment
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a controller for use with a power converter, comprising: a frequency request circuit configured to receive the regulation signal and outputs an increment signal representative of a request to increase a switching frequency of a power switch of the power converter and a decrement signal representative of a request to decrease the switching frequency of the power switch in response to the regulation signal, the frequency request circuit further comprising: an increase transition block configured to receive the regulation signal and output the increment signal, the increment signal asserted when the regulation signal indicates the output is less than the desired value for a duration longer than a first period; and a decrease transition block configured to receive the regulation signal and output the decrement signal, the decrement signal asserted when the regulation signal indicates the output is greater than the desired value for a duration longer than a second period; and a drive signal generator configured to receive the increment signal and the decrement signal and output a drive signal for controlling the power switch, wherein the switching frequency of the drive signal is responsive to the increment signal and the decrement signal, in combination with all the limitations set forth in claim 1.  	Regarding claim 17, the prior art fails to teach or disclose a method for controlling a power switch of a power converter, comprising: keeping a switching frequency of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838